


Exhibit 10.66

 

United Natural Foods, Inc.

(the “Company”)

 

Summary of Director and Executive Officer Compensation

 

I.              Director Compensation.  Directors who are employees of the
Company, with the exception of the Chairman of the Board, Michael Funk, do not
receive additional compensation for serving as directors of the Company. 
Mr. Funk receives an annual salary of $125,000 in recognition of his duties as
an executive advisor and Chair of the Board, and does not receive additional
compensation in the form of a retainer or meeting fees.  The following table
sets forth current rates of cash compensation for the Company’s non-employee
directors.

 

Retainers and Fees

 

Board retainer (other than Vice Chair/Lead independent director)

 

$30,000

Vice Chair/Lead independent director retainer

 

$75,000

Board meeting fee

 

$2,200 (in person); $1,100 (telephonic)

Compensation, Nominating and Governance and Finance committee meeting fee

 

$1,100

Audit committee meeting fee

 

$1,700

Compensation, Nominating and Governance and Finance committee chairs’ retainers

 

$8,000

Audit committee chair retainer

 

$15,000

 

In addition to the cash compensation set forth above, each non-employee director
has historically received a grant of non-qualified stock options and a grant of
restricted stock units annually.  The non-employee directors are also eligible
to participate in the United Natural Foods Deferred Compensation Plan, which is
a nonqualified deferred compensation plan administered by the Compensation
Committee of the Board of Directors (the “Committee”). Under the Deferred
Compensation Plan, each non-employee director participant may elect to defer a
minimum of $1,000 and a maximum of 100% of the director fees earned by such
participant in a calendar year and between 0% and 100% of such director’s
compensation from restricted stock units.

 

II.            Executive Officer Compensation.  The following table sets forth
the current base salaries and fiscal 2010 cash incentive awards for each of the
Company’s executive officers that (i) were identified as “named executive
officers” in the Company’s proxy statement mailed to the Company’s shareholders
in connection with the Company’s 2009 annual meeting of shareholders (the “2009
Proxy Statement”) that remain employed by the Company; or (ii) the Company
currently expects will be identified as “named executive officers” in the
Company’s proxy statement that will be mailed to the Company’s shareholders in
connection with the Company’s 2010 annual meeting of shareholders (the “2010
Proxy Statement”) that are currently employed by the Company:

 

Executive Officer

 

Base Salary for
Fiscal 2011

 

Fiscal 2010
Cash Incentive Payout

 

 

 

 

 

 

 

Steven L. Spinner

 

$

798,250

 

$

456,320

 

Mark E. Shamber

 

$

360,500

 

$

207,305

 

Joseph J. Traficanti

 

$

336,000

 

$

188,622

 

Kurt Luttecke

 

$

303,850

 

$

194,700

 

John Stern

 

$

297,052

 

$

159,860

 

 

On September 2, 2010, the Committee determined that the Company’s earnings
before interest and taxes and return on average total capital for the period
from November 5, 2008 through July 31, 2010 (the “Performance Period”)  exceeded
the performance targets previously established by the Committee with respect to
the 50,000 performance

 

--------------------------------------------------------------------------------


 

units awarded to Steven L. Spinner on November 5, 2008, which award could be
increased by up to 50,000 units in the event that the Company exceeded the
established performance targets.  After reviewing the Company’s financial
performance in comparison to the targets established for the performance units,
the Committee approved the vesting of 50,175 of the performance units effective
as of the last day of the Performance Period and the resulting issuance of
50,175 shares of the Company’s common stock to Mr. Spinner effective as of the
last day of the Performance Period.  The value of this issuance was $1,692,403
based on the closing price of our common stock on July 30, 2010.

 

In addition, on September 2, 2010, the Committee approved a cash incentive
program which is intended to provide a performance-based cash incentive
opportunity to the Company’s senior officers, including, among other officers,
the Company’s chief executive officer, chief financial officer, general counsel,
senior vice president of national operations, the senior vice president and
chief human resources officer, and the “named executive officers” referenced
above. The performance awards are based on achievement of Committee-approved,
one-year Company financial performance goals as well as other criteria specific
to the individual for the 2011 fiscal year. Actual awards can range from zero to
100% of a participant’s base salary. The Committee will administer and make all
determinations under the cash incentive program.

 

The Company’s named executive officers, among other officers, also participate
in the Company’s equity incentive plans and will continue to receive long-term
incentive awards pursuant to the Company’s stockholder approved equity incentive
plans.

 

III.           Additional Information.  The foregoing information is summary in
nature.  Additional information regarding director and named executive officer
compensation will be provided in the Company’s proxy statement to be filed in
connection with the 2010 annual meeting of shareholders.

 

--------------------------------------------------------------------------------

 
